Order entered March 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00863-CR

                          LAWRENCE FRANK CROUSE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-87861-2011

                                             ORDER
       The Court has before it the State’s March 4, 2013 motion to unseal State’s Exhibit nos. 3

and 4 and Defendant’s Exhibit no. 3 so that the State may refer to the exhibits in its brief. The

exhibits involved are appellant’s Presbyterian Hospital discharge instructions, Presbyterian

Hospital records, and LifePath treatment records. The State asserts the exhibits were unsealed at

the beginning of the trial, admitted into evidence, and that witnesses testified about information

contained in the exhibits. The trial court resealed the exhibits at the conclusion of the trial. The

State contends there is no legal basis for sealing the exhibits. The State says appellant raised an

issue specifically challenging State’s Exhibit nos. 3 and 4, and the State had to refer to the sealed

exhibits in response. The State asks that we unseal the exhibits so that its brief may be made
available to the public without violating the trial court’s order. Appellant did not respond to the

State’s motion.

       The State does not complain it did not have access to the sealed exhibits in order to

prepare its brief. Nor does the State complain the records are not available for this Court’s

review. Rather, the State’s focus appears to be on its ability to cite to the exhibits and to have its

brief available to the public.

       Various witnesses testified to the contents of the exhibits during trial, but the trial court

did not seal the entire record related to that testimony. Rather, the trial court, in the interest of

protecting appellant’s rights under HIPPA, determined the medical record exhibits should be

sealed. Based on the argument presented in the State’s motion, we cannot conclude the trial

court abused its discretion by ordering the exhibits to be sealed.

        Accordingly, we DENY the State’s motion to unseal the exhibits without prejudice to the

State reasserting its motion to the submissions panel.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE